PD-1051-15                                                  PD-1051-15
                                                                   COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                   Transmitted 8/12/2015 8:45:50 AM
                                                                    Accepted 8/17/2015 11:31:02 AM
                                                                                     ABEL ACOSTA
                       CAUSE NO. __________________                                          CLERK

     COURT OF APPEALS CAUSE NOS. 09-14-00414-CR, 09-14-00415-CR,
          09-14-00416-CR, 09-14-00417-CR, AND 09-14-00418-CR

THE STATE OF TEXAS                      §    IN THE COURT OF
                                        §
V.                                      §    CRIMINAL APPEALS,
                                        §
CHRISTOPHER LEE SUTTON                  §    AUSTIN, TEXAS

         ____________________________________________________

                        STATE’S MOTION FOR
                   EXTENSION OF TIME TO FILE A
               PETITION FOR DISCRETIONARY REVIEW
         ____________________________________________________

TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL

APPEALS:

       COMES NOW the State of Texas, by the undersigned assistant district

attorney, and moves the Court for an extension of time to file its petition for

discretionary review in the above-captioned cases. The State would respectfully

show the Court the following:

       1. The appellant was charged by a five-count indictment with the offenses of

improper relationship between educator/student. The cases were tried in a single

proceeding, in which the appellant pleaded not guilty. The jury found him guilty in

all five counts and assessed his punishment at imprisonment for ten years in each


                                         1
        August 17, 2015
count, but recommended that the sentences be suspended and that the appellant be

placed on community supervision.       The trial court sentenced the appellant in

accordance with the jury’s verdict, suspended the sentence, and placed the appellant

on community supervision for a period of ten years in each of the five counts.

      2. The Ninth Court of Appeals reversed the appellant’s conviction on July 15,

2015. Therefore the State’s petition for discretionary review is due to be filed in

this Court on August 14, 2015.

      3. The State has not previously requested an extension of time to file its

petition for discretionary review.

      4. The State hereby requests a one-month extension of time to file its petition

for discretionary review, until September 14, 2015.

      5. Good cause exists for the requested extension of time, for the following

reasons:

             In the past thirty days, the undersigned counsel for the State has
      been required to prepare and file several written responses, including
      the State’s appellate brief in Andy Strouse v. State of Texas, Cause No.
      09-15-00061-CR; the State’s appellate brief in Johnnie Lewis O’Neal,
      Jr. v. State of Texas, Cause No. 09-15-00229; the State’s answer to
      application for writ of habeas corpus, and proposed findings of fact and
      conclusions of law in Ex parte Michael Geoffrey Peters, Cause No.
      14-07-08207-CR-(1); the State’s answer to application for writ of
      habeas corpus, and proposed findings of fact and conclusions of law in
      Ex parte Emmanuel Kofi Agbakpe, Case No. 12-03-03449-CR-(1); the
      State’s answer to application for writ of habeas corpus, and proposed
      findings of fact and conclusions of law in Ex parte Richard Allen

                                         2
      Womack, Case No. 13-12-13588-CR-(1); the State’s answer to
      application for writ of habeas corpus, and proposed findings of fact and
      conclusions of law in Ex parte Tavaris Don Coleman, Case No.
      13-10-10974-CR-(1); the State’s answer to application for writ of
      habeas corpus; and the State’s proposed designation of issues in Ex
      parte Joseph Michael Lemke, Case No. 11-01-00343-CR-(1).

           Consequently, counsel has not had sufficient time to prepare an
      adequate State’s petition for discretionary review in this case.

      THEREFORE, the State requests an extension of time to file its petition for

discretionary review until September 14, 2015, in this case.

                                                   Respectfully submitted,

                                                   BRETT W. LIGON
                                                   District Attorney
                                                   Montgomery County, Texas


                                                   /s/ Brent Chapell
                                                   BRENT CHAPELL
                                                   Assistant District Attorney
                                                   Montgomery County, Texas
                                                   S.B.T. No. 24087284
                                                   207 W. Phillips, Second Floor
                                                   Conroe, Texas 77301
                                                   (936) 539-7800
                                                   (936) 788-8395 (fax)




                                         3
                           CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing motion was

e-mailed to the counsel for the appellant on the date of the filing of the original with

the Clerk of this Court.



                                                      /s/ Brent Chapell
                                                      BRENT CHAPELL
                                                      Assistant District Attorney
                                                      Montgomery County, Texas




                                           4